Name: Commission Regulation (EEC) No 925/87 of 31 March 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/28 Official Journal of the European Communities 1 . 4. 87 COMMISSION REGULATION (EEC) No 925/87 of 31 March 1987 fixing the amount of the subsidy on oil seeds Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rat^s to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 ( ®), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86Q and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 789/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied only on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 C 1) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed will, however, be confirmed or replaced as from 1 April 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed will be confirmed or replaced as from 1 April 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quanti ­ ties for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 1 April 1987. (&gt;) OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p . 8 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 44, 13 . 2. 1987, p . 1 . (*) OJ No L 167, 25 . 7 . 1972, p . 9 . I6) OJ No L 146, 31 . 5. 1986, p. 25. 0 OJ No L 133, 21 . 5. 1986, p . 12. (8) OJ No L 133, 21 . 5 . 1986, p . 14. O OJ No L 57, 27 . 2. 1987, p . 38 . (10) OJ No L 78 , 20 . 3 . 1987, p. 37. (") OJ No L 266, 28 . 9 . 1983, p. 1 . 1 . 4. 87 No L 89/29Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1987. For the Commission Frans ANDRIESSEN Vice-President No L 89/30 Official Journal of the European Communities 1 . 4. 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,610 0,000 37,344 0,610 0,000 37,186 0,610 0,000 37,028 0,100 0,000 31,552 0,100 0,000 31,473 0,100 0,000 31,473 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 89,96 101.36 1 744,37 256.37 315,05 28,145 21,196 56 074 3 664,41 89,59 100,95 1 736,89 255,14 313,65 28,009 21,070 55 812 3 617,97 89,24 100,53 1 729,41 253,71 312,26 27,870 20,944 55 444 3 567,41 76,28 85,93 1 472,09 214,26 265,41 23,426 17,467 47 098 2 901,74 76,09 85,72 1 468,35 213,64 264,71 23,357 17,404 46 968 2 888,00 76,36 85,99 1 464,30 214,22 263,21 23,277 17,298 46 758 2 831,54 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 88,94 4 412,03 88,94 4 386,23 88,94 4 360,44 14,58 3 639,64 14,58 3 626,59 14,58 3 600,18 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 312,61 0,00 5 279,93 0,00 5 222,69 0,00 4 374,37 0,00 4 359,96 0,00 4 321,28 ( ¢) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 1 . 4. 87 Official Journal of the European Communities No L 89/31 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : 1,860 1,250 38,594 1,860 1,250 38,436 1,860 1,250 38,278 2,600 2,500 34,052 2,600 2,500 33,973 2,600 2,500 33,973 (a) Seed harvested and processed in : I I \ I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) ' Greece (Dr) 92,94 104.72 1 802,96 265,25 325.73 29,124 21,980 57 998 3 810,26 92,58 104,31 1 795,48 264,02 324,34 28,987 21,854 57 736 3 763,82 92,22 103,90 1 788,01 262,59 322,94 28,848 21,728 57 368 3 713,25 82,25 92,65 1 589,27 232,01 286,77 25,382 19,035 50 946 3 193,43 82,06 92,45 1 585,53 231,39 286,07 25,313 18,972 50 816 3 179,68 82,33 92,71 1 581,48 231,97 284,56 25,234 18,866 50 606 3 123,23 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 271,19 4 594,28 189,77 5 502,38 271,19 4 568,48 189,77 5 469,70 271,19 4 542,69 189,77 5 412,46 379,07 4 004,14 379,54 4 753,90 379,07 3 991,09 379,54 4 739,49 379,07 3 964,67 379,54 4 700,81 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 89/32 Official Journal of the European Communities 1 . 4. 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,720 0,000 42,463 1,720 0,000 42,421 1,720 0,000 42,500 1,720 0,000 42,500 3,440 0,000 38,897 2. Final aids : \ \ (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 102,40 115,38 1 982,70 290,37 357,73 31,864 23,813 63 578 4 076,68 102,30 115,27 1 980,72 290,05 357,36 31,827 23,779 63 507 4 044,94 102,50 115,48 1 984,45 290,40 358,06 31,893 23,842 63 503 4 029,46 102,61 115,59 1 983,80 289,93 358,06 31,726 23,842 63 639 4 014,67 94,02 105,91 1 814,90 264,31 327,27 28,901 21,574 58 088 3 591,03 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 250,77 4 065,00 250,77 4 058,14 250,77 4 071,04 250,77 4 039,80 501,54 3 764,16 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 653,36 6 437,46 0,00 6 639,92 6 424,45 0,00 6 617,73 6 402,99 0,00 6 606,10 6 391,74 0,00 6 038,98 5 843,02 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 4 015,85 6 407,1 1 4 008,99 6 394,10 4 021,89 6 372,63 3 996,42 6 364,94 3 720,78 5 816,22 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. V) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,076750 2,346590 43,032300 £,912640 7,811170 0,776755 0,70721 1 1 477,21 152,47500 160,03600 145,63700 2,071600 2,343960 43,049600 6,919100 7,836080 0,781472 0,709056 1 480,29 154,34900 161,12400 146,69000 2,066830 2,341650 43,068300 6,925120 7,860210 0,785597 0,710649 1 483,36 156,21800 1 62,32600 147,61700 2,062230 2,339000 43,085900 6,932860 7,884450 0,789304 0,711999 1 486,44 ' 158,03100 163,59800 148,49500 2,062230 2,339000 43,085900 6,932860 7,884450 0,789304 0,711999 1 486,44 158,03100 163,59800 148,49500 2,048810 2,329050 43,141200 6,952250 7,957490 0,798713 0,715847 1 498,96 164,24300 167,16100 1 50,94600